                    Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 1 of 19

 AO 106 (Rev. 04110) Application for a Search Warrant


                                                                                                                         FILED
                                       UNITED STATES DISTRICT COURT                                             U.S. District Court
                                                                                                                District of Kansas
                                                                       for the
                                                                District of Kansas                                AUG 1 6 2019
               In the Matter of the Search of                                                           Clerk, U.S. Dst
                                                                         )
                                                                                                 19-M-~01-GEB
          (Briefly describe the property to be searched                  )
           or identify the person by name and address)                               Case No.
                                                                         )
the Dropbox account identified by Screen Name: Johnny                    )
Hopkins, Email Address: hoppy52_7@hotmail.com and ESP                    )
User Identifier: 491640145 , that is stored at premises owned,           )
maintained, controlled, or operated by Dropbox.com
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that I have reason to believe that on the following person or property (identifj1the person or describe the
property to be searched and give its location):
  the Dropbox account identified by Screen Name: Johnny Hopkins, Email Address: hoppy52_7@hotmail.com and ESP User
  Identifier: 491640145, that is stored at premises owned, maintained, controlled, or operated by Dropbox.com
 located in the     ~~~~~~~~
                             No1ihem              District of   ~~~~~~~~~~~~
                                                                             California             , there is now concealed (identifj1 the
person or describe the property to be seized):

  See Attachment A.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                           Offense Description
            18 U.S.C. §§ 2252, 2252A               Possession, receipt and distribution of child pornography



          The application is based on these facts :



           ~ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set fo1th on the attached sheet.


                                                                    ~ dil f5p/ic~g9r=-O
                                                                                 Todd R. DiCaprio, SA, Federal Bureau oflnvestigation
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:      /Ct>   T           'I   e I : ()/(" · ,,.,, .                                            Judge 's signature

City and state: Wichita, Kansas                                                                 wynne E. Birzer, U.S. Magistrate Judge
                                                                                                  Printed name and title
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 2 of 19




 IN THE MATTER OF THE SEARCH OF
 INFORMATION AS SOCIATED WITH
 Screen Name: Johnny Hopkins
 Email Address: hoppy52 7@hotmail.com and Case No. _ _ _ _ _ _ _ __
 ESP User Identifier: 491640145
 THAT IS STORED AT PREMISES               Filed Under Seal
 CONTROLLED BY DROPBOX.COM,
 333 BRANNAN STREET,
 SAN FRANCISCO, CA 94107

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Todd R. DiCaprio, Special Agent of the Federal Bureau oflnvestigation, being first

duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information located in or associated with certain Dropbox.com accounts associated with Screen

Name: Johnny Hopkins, Email Address: hoppy52_7@hotmail.com and ESP User Identifier

491640145 that is stored at premises owned, maintained, controlled, or operated by Dropbox.com,

an electronic service provider headquartered at 333 Brannan Street, San Francisco, California

94107. The information to be searched is described in the following paragraphs and as captioned

above. This affidavit is made in support of an application for a search warrant under 18 U.S. C. §§

2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Dropbox.com to disclose to the government

copies of the information (including the content of communications) further described in Section

I of Attachment A. Upon receipt of the information described in Section I of Attachment A,

government-authorized persons will review that information to locate the items described in

Section II of Attachment A.

       2.     I have been employed as a Special Agent of the FBI since October 2007 and am

currently assigned to the FBI Kansas City Division, Wichita Resident Agency. As a Special Agent
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 3 of 19




of the FBI, I am authorized to investigate violations oflaws of the United States, and I am a law

enforcement officer with authority to execute arrest and search warrants under the authority of the

United States, including violations of Title 18, United States Code §§ 2252 and 2252A. I have

participated in a wide variety of criminal investigations, to include violent crime, crimes against

children, major theft, and other federal crimes. I have paiiicipated in the preparation and execution

of many search warrants, including, but not limited to, those involving the sexual exploitation of

minors and certain activities relating to material constituting or containing child pornography.

        3.     This affidavit is intended to show merely that there is sufficient probable cause

for the requested wanant and does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set fmih in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. §§ 2252 and 2252A have been

committed by JOHNNY DEAN HOPKINS and others unknown. There is also probable cause to

search the account identified for evidence, instrumentalities, contraband or fruits of these crimes

further described in Attachment A.

                                         JURISDICTION

       5.      This Court has jurisdiction to issue the requested waiTant because it is "a comi of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(l)(A). Specifically, the Comi is a district court of the United States that has jurisdiction over

the offense(s) being investigated. 18 U.S.C. § 2711(3)(A)(i).

                                      PROBABLE CAUSE

       6.      In October 2018 Dropbox.com (Dropbox) submitted a CyberTipline report to the

National Center for Missing and Exploited Children (NCMEC), report number 41401889,




                                            Page 2of15
             Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 4 of 19




regarding ten images and seventy-seven (77) videos depicting apparent child pornography being

uploaded to a Dropbox account. Dropbox identified the account as:

        Screen Name: Johnny Hopkins;
        ESP User Identifier: 498857433;
        Email address: jhopkins838('2Vgmail.com.

As part of its repmi, Dropbox also included the uploaded depictions, which it indicated it had

reviewed. The uploaded videos and images included examples of known depictions of child

pornography including:

        a.       6ce3ab96-6e0a-4169-99ec-d557d39e77eb.mp4 - A thi1iy-two second video of a
                 pre-pubescent female, fully naked in a bathroom, perfmming oral sex on a male
                 penis until it ejaculates on her face and in her mouth.

       b.        3205032a-ef2b-4c8e-9a2d-fld674645f87.mp4 - A sixty-two second video
                 depicting a pre-pubescent female, naked from the waist down with her genitalia
                 fully exposed, with the left hand of an unknown adult digitally penetrating and
                 masturbating/manipulating her vagina.

        c.       c7e345e6-6473-4940-956b-l bcac79efb22.mp4 - A one minute, thi1iy-seven
                 second video depicting a pre-pubescent male and female, fully naked, in a tub. The
                 pre-pubescent female uses her left hand to rub and pull the penis of the pre-
                 pubescent male in the tub with her.

       d.        100_ 2024.jpg - A picture depicting a naked pre-pubescent female, with her breasts
                 and genitalia exposed, kneeling on a floor while bending backwards with her arms
                 stretched over her head.

       7.        In November 2018 a subpoena was served to Dropbox seeking information

pertaining to the above account. In November 2018, Dropbox responded to the subpoena request

with the following information:

       Name: Johnny Hopkins
       Email: jhopkins83 8@gmail.com
       User ID: 498857433
       Current Account Status: Disabled

Dropbox also provided a spreadsheet showing Authentication Information and Mobile Info1mation

as follows:

                                            Page 3of15
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 5 of 19




        Authentication Information
+-------------------------+--------------+
I TIMESTAMP (UTC) I IP I
+-------------------------+--------------+
  2018-05-08 03:07:28 GMT   107.77.173.7
  2018-05-16 07:20:24 GMT   107.77.173.8
I 2018-05-16 11:32:05 GMT I 107.77.173.8 I
I 2018-07-28 00:55:30 GMT I 107.77.173.8 I
I 2018-09-04 06:14:30 GMT I 107.77.173.1 I
+-------------------------+--------------+
Mobile Information
+-------------------------+-----------------+----------------+------------------+
I TIMESTAMP (UTC) I IP I MODEL I CARRIER I
+-------------------------+-----------------+----------------+------------------+
I 2018-05-07 10:25:33 GMT I 107.77.173.10 I Z965 I cricket I
I 2018-06-28 05:37:01 GMT I 107.77.173.9 I SPH-L710 I Sprint I
I 2018-09-06 05:05:10 GMT I 107.77.173.6 I Z965 I cricket I
+-------------------------+-----------------+----------------+------------------+

        8.     In November 2018, a subpoena was served to Google seeking information

pertaining to email address jhopkins838@gmail.com. In November 2018, Google responded to

the subpoena request with the following information:

       Name: Johnny Hopkins
       Email: jhopkins83 8@gmail.com
       Services: Android, Gmail, Google Calendar, Google Chrome Sync, Google Cloud Print,
       Google Docs, Google Drive, Google Groups, Google Hangouts, Google Keep, Google My
       Maps, Google Payments, Google Photos, Google Play, Google Play Music, Google URL
       Shortener, Google+, Has Google Profile, Has Plusone, Location History, Profiles, Wallet
       Transfer, Web & App Activity, YouTube
       Recovery e-Mail: Hoppy52_ 7@hotmail.com
       Recovery Email: Hoppy52 7@hotmail.com
       Created on: 2012/11/19-18:18:42-UTC
       Terms of Service IP: 69.171.162.151, on2012/11/19-18:18:42-UTC
       SMS: +13168074913 [US]= AT&T Wireless
       Google Account ID: 929567086602
       Last Logins: 2018/11/06-08:19:48-UTC, 2018/11/03-12:34:14-UTC, 2018/11/01-
       18:44:50-UTC

(For purposes of clarity, the recovery email "hoppy52_ 7@hotmail.com" is the email account that

it the subject of this search wanant.)

       9.      In November 2018, a subpoena was served to AT&T seeking information

pertaining to telephone number 316-807-4913 (the SMS number associated with the Google

account). In response to the subpoena request, AT&T provided the following information:




                                          Page 4of15
 Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 6 of 19




AXXXXXXXX
                                        CRICKET
11/26/2018
                   WIRELESS
                SUBSCRIBER INFORMATION

531435932


FINANCIAL LIABLE PARTY

Name: JOHNNY HOPLINS
Credit Address: 9178 YORK CT, HAYSVILLE,KS 67060

Activation Date: 04/02/2018

Contact Name: JOHNNY HOPLINS
Contact Home Phone:       Contact Work Phone:


BILLING PARTY

Account Number: 531435932
Name: JOHNNY HOPKINS
Billing Address: 9178 YORK CT, HAYSVILLE,KS 67060
Account Status: OPEN          Billing Cycle: 2


USER INFORMATION

MSISDN: (316) 807-4913              IMSI: 310150713498185
MSISDN Active: 04/02/2018 - CmTent
MSISDN Status: Active
Name: JOHNNY HOPLINS
User Address: 9178 YORK CT, HAYSVILLE, KS 67060
Service Start Date: 04/02/2018     Dealer Info: 70189336
Payment Type: Prepaid
Contact Name: JOHNNY HOPLINS
Contact Home Phone:              Contact Work Phone:
Migration Ind: N               Migration Date:




LDS



                                Page 5of15
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 7 of 19




                       CRICKET PROPRIETARY
        The information contained here is for use by authorized person only and is not for general
       distribution.

       10.      In January 2019, and again in April 2019, a preservation letter was submitted to

Dropbox requesting the preservation of any and all records, for a period of 90 days, for the

following account:

                Screen Name: Johnny Hopkins
                Email Address: jhopkins838@gmail.com and
                ESP User Identifier: 498857433

       11.      A query of the NCMEC database yielded an additional CyberTipline Repmi, repmi

16915584, submitted by Dropbox in January 2017, which revealed the following:

             Email address: hoppy52 7@hotmail.com
             Screen Name: Johnny Hopkins
             ESP User Identifier: 491640145

The "hoppy52_7@hotmail.com" address is the recovery email for Hopkins Gmail account,

referenced in Paragraph 8 above.

       12.      Open source research for telephone number 316-807-4913 revealed the following

social media accounts:

             a. Skype:
                     •User Name: hoppy5221
                     • Display Name: johnny Hopkins
                     •DOB: 10/23
                     • Location: Haysville, United States

             b. Twitter:
                     • User ID: 4200673634
                     • User name: HopkimsJohnny
                     • Display Name: Johnny Hopkins
                     • Location: Kansas, USA

             c. Facebook:
                     •User ID: 100013840416916
                     • Display Name: John Hopkins
                     • Aliases: Nickname: Hoppy

                                          Page 6of15
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 8 of 19




                      •DOB: October 23, 1957
                      • Gender: Male
                      • Location: Current City: Haysville, Kansas
                      • Website: https://www.facebook.com/profile.php?id= 100013 840416916

              d. Google:
                     •User ID: 100013562654991235504
                     • Display Name: Johnny Hopkins
                     • Website: https://plus.google.com/+Johnny Hopkins

        13.      A database search for information related to 91 78 York Co mi, Haysville, Kansas

67060 revealed the following:

              a. Name: Johnny Dean Hopkins

              b. DOB: 10/23/1957

              c. SSN: XXX-XX-XXXX

              d. Address: 9178 York Ct, Haysville, Kansas 67060 (Mar 2014     Mar 2019)

        14.      A driver's license check, conducted in May 2019, for JOHNNY HOPKINS, date

of birth October 23, 1957, revealed the following:

              a. Name: JOHNNY DEAN HOPKINS

              b. DOB: October 23, 1957

              c. Address: 9178 S York Ct, Haysville, KS 67060

              d. Driver's License Number: K02494862

              e. Status: Suspended

       15.       A criminal history check, conducted in May 2019, for JOHNNY HOPKINS

revealed a criminal history, FBI number 275856V5, with mTests for felony theft, driving under the

influence, driving violations, and possession of drug paraphernalia.

       16.       In May 2019 a search warrant (District of Kansas, 19-MJ-6086-01-GEB) was

served to Dropbox for information associated with the following account:


                                           Page 7of15
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 9 of 19




       Name: Johnny Hopkins
       Email: jhopkins83 8@gmail.com
       User ID: 498857433

       17.     In June 2019, pursuant to the aforementioned search warrant, Dropbox provided a

64GB flash drive containing information responsive to the request. Included with the response

from Dropbox was a document titled "user_info" which revealed the following infonnation:


       Name: Johnny Hopkins
       Email: jhopkins83 8@gmail.com
       User ID: 498857433
       Joined: Sun, 06 Dec 2015 15:32:21 GMT
       Cmrent Account Status: Disabled
       Subscription Status: Free

       Authentication Information
       -+---------------------------+----------------+-
           TIMESTAMP (UTC)                         IP
       -+---------------------------+----------------+-
       I 2017-07 -31 04:48:52 GMT I
       I 2017-08-17 12:23:45 GMT I                      I
       I 2018-04-21 07:52:23 GMT I 107.77.173.5 I
       I 2018-05-08 03:07:28GMT1107. 77.173. 7 I
       I 2018-05-16 07:20:24 GMT I 107.77.173.8 I
       I 2018-05-16 11 :32:05GMT1107.77.173.8 I
       I 2018-07-28 00:55:30 GMT I 107.77.173.8 I
       I 2018-09-04 06:14:30 GMT I 107.77.173.1 I
       -+---------------------------+----------------+-

      Mobile Infonnation
      -+---------------------------+-------------------+------------------+--------------------+-
          TIMESTAMP (UTC)                         IP           MODEL                 CARRIER
      -+---------------------------+-------------------+------------------+--------------------+-
      I 2016-07-03 07:14:00GMT1173.108.91.134 I MotoE2(4G-LTE) I unknown
      I 2016-11-1411:23:14GMT166.87.72.110 I SPH-L720 I Sprint                                      I
      I 2017-01-25 08:13:42 GMT I 173.127.164.150 I SPH-L710 I Sprint                                  I
      I 2017-03-17 10:13:48GMT166.87.152.105 I SPH-L720 I Sprint                                     I
      I 2017-03-19 06:54:47 GMT I 173.108.215.66 I SPH-L720 I Sprint                                  I
      I 2017-10-20 09:11:43GMT1107.77.173.8 I RCT6213W87DK I unknown                                     I
      I 2017-11-20 21:10:58 GMT I 107.77.173.12 I HTCD160LVW I Verizon Wireless                              I
      I 2018-05-0710:25:33GMT1107.77.173.10 I Z965                                  I cricket     I
      I 2018-06-28 05:37:01GMT1107.77.173.9 I SPH-L710 I Sprint
      I 2018-09-06 05:05:10 GMT I 107.77.173.6 I Z965                              I cricket

                                              Page 8of15
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 10 of 19




        -+---------------------------+-------------------+------------------+--------------------+-

        18.       Also included with the information provided by Dropbox was a document titled

"Shared_Folder_Log" which revealed the following info1mation:


Folder name: Looking for love at first site and my soulmate
Namespace ID: 1099198130
Mount status: Mounted

           When                           Who                            Action                       Extra info
 12/22/15 23:40:56             jhopkins838@gmail.com          joined



Folder name: Yellow
Namespace ID: 1172545299
Mount status: Mounted

           When                          Who                             Action                       Extra info
 03/14/16 11:41:52            jhopkins838@gmail.com           invited                         rubia8364@bracmail.com
 03/14/16 11:41:51            ihopkins838@gmail.com           created from existinq



Folder name: I+ vMy First timev              Please Respons mev+I
Namespace ID : 1092773594
Mount status: Unmounted

           When                          Who                             Action                       Extra info
 12/20/15 08:13:17            ihopkins838@qmail.com           left
 12/15/15 07:28:21            ihookins838@qmail.com           ioined
 2/14/15 08:59:01             girldf65262@outlook.com         invited                        jhopkins838@gmail.com



Folder name: Looking for a men, not a boy
Namespace ID : 1095795422
Mount status: Unmounted

           When                          Who                            Action                        Extra info
 12/20/15 08:15:46            jhopkins838@gmail.com           left
 12/17/15 23:12:56            jhopkins838@gmail.com           joined


        19.      According to Drop box, "Mounted" and "Unmounted," with respect to Mount Status

means the following:

              a. "Mounted" - refers to the status of a shared folder as it pe1iains to the user in
                 question. If a folder is mounted, it will appear as part of that user's Drop box.



                                                    Page 9of15
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 11 of 19




              b. "Unmounted" - means that it is not technically paii of their Drop box folder and will
                 not appear as paii of their Dropbox folder, but it is possible that they still have
                 access to the folder. A file or folder could be unmounted for several reasons - the
                 user could have left the folder at some point after joining, the folder was deleted,
                 or they had access to the folder but never mounted the folder into their Drop box.

        20.       Of the four folders identified in the "Shared_Folder_Log" in Paragraph 18, the

folders titled "Yellow" and "Looking for love at first site and my soulmate" were both provided

as part of the content for the account belonging to HOPKINS. There were no items located in the

"Looking for love at first site and my soulmate" folder. The "Yellow" folder contained six videos,

including the following:

              a. Ob44e09d-2e16-40db-9bab-c010fddcb441 - A 52 second video depicting a naked
                 pre-pubescent female performing oral sex on an unknown male

              b. 654316f4-73d8-4237-b775-b548c18e744c - An 11 second video depicting an
                 unknown male ejaculating on the face of a topless, pre-pubescent female

       21.       A total of fifty folders and fifteen separate items were included in the Dropbox

response to the May 2019 search warrant. A review of the folders includes, but is not limited to,

the following folders of interest:

              a. "76 photos and 14 videos copied on April 22, 2017" - Folder contains seventy-six
                 photos and fomieen videos

              b. "boy teen man" - Folder contains twenty-one videos and sixteen pictures, including:
                       • received_l 12564645843512.jpeg - A picture depicting a male penis being
                         held by an unknown hand
                       • received_1683333185252021.jpeg - A picture depicting a male penis

              c. "boyzz" - Folder contains twelve videos and one picture, including:
                      • 2 boys 10 and 11 show ass and feet (SC 2011)
                      • 11 yo boy with long hair plays with his dick and sucks toes (SC 2011)
                      • 13yo black boy shows dick, some butt and feet (SC 2011)
                      •Blake (12yo) (November 23, 2011)

              d. "Camera Uploads" - Folder contains eighty-two pictures and five videos,
                 including:
                       • 2016-03-09 18.18.58.3gp - A twenty-two second video of an unknown
                         male masturbating

                                            Page 10of15
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 12 of 19




                    • 2016-03-15 08.52.23.jpg - A female of unknown age performing oral sex
                      on an unknown male penis. The photograph was taken with a Samsung
                      model SPH-L710 phone. It should be noted multiple photographs of the
                      aforementioned female were located in the folder, including photographs
                      wherein at least two upper teeth are missing and the individuals breasts are
                      exposed
                    • 2016-03-15 16.03.14.jpg-A picture of the sign for the RELAX INN. The
                      photograph was taken with a Samsung model SPH-L710 phone. The
                      RELAX INN is located on S. Broadway Avenue in Wichita, Kansas
                    • 2016-03-26 16.45.48.jpg-A "selfie" picture of an individual matching the
                      physical description of JOHNNY DEAN HOPKINS taken with a Samsung
                      model SPH-L710 phone.
                    • 2016-03-26 16.45.48.jpg -A picture of the Charles Koch arena taken with
                      a Samsung model SPH-L710 phone.
                    • 2016-06-13 21.18 .40 .jpg - A picture depicting a light-colored bumper pull
                      camper/trailer with a brown horizontal stripe taken with a Samsung SPH-
                      L710 phone.
                    • 2016-07-16 18.41.03.jpg-A picture depicting a pre-pubescent female in a
                      bathing suit with her stomach exposed taken with a Samsung SPH-L720
                      phone.
                    • 2016-07-16 18.41.48.jpg - A close-up picture of the crotch of the
                      aforementioned pre-pubescent female taken with a Samsung SPH-L720
                      phone.

       22.     In June 2019 a subpoena was issued to Microsoft Online Services           Hotmail

seeking information pertaining to email address hoppy52 7@hotmail.com. Hotmail responded in

the same month and provided the following information:

                    Sign-in Name: Hoppy52 7@hotmail.com
                    First Name: Johnny
                    Last Name: Hopkins
                    Region/State: Kansas
                    Postal Code: 67060
                    Country: United States
                    Time Zone: Central Time -CST
                    PUID: 00067FFEF30D6E5E

       23.    A review of the IP history for the email address in Paragraph 22 showed the most

recent date of activity was May 22, 2019.

       24.    In July 2019 a search warrant (District of Kansas, 19-6102) was executed at the

camper/trailer occupied by HOPKINS at Lake Afton in Sedgwick County, Kansas. Concurrent

                                            Page 11of15
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 13 of 19




with the execution of the search waiTant, HOPKINS was interviewed by FBI Special Agents.

During the interview HOPKINS confi1med his telephone number as 316-807-4913 and his email

address as jhopkins838@grnail.com. When asked, HOPKINS denied hoppy52 7@hotrnail.com

was an email account belonging to him. (However, as noted in paragraph 11 above, the

"hoppy5 2_ 7@hotrnail. corn"       address        lS      the       recovery         email        for      Hopkins'

"jhopkins83 8@grnail.com" account.)

       25.     In July 2019 a subpoena was served to Dropbox for information pe1iaining to the

following:

       Email Address: hoppy52_7@hotrnail.com
       Screen/User Name: Johnny Hopkins
       ESP User ID: 491640145

       26.     In July 2019, in response to the aforementioned subpoena, Dropbox provided the

following information:

              Name: Johnny Hopkins
              Email: hoppy52_7@hotrnail.com
              User ID: 491640145
              Joined: Mon, 16 Nov 2015 21:05:38 GMT
              Cunent Account Status: Disabled
              Subscription Status: Free
              Mobile Information
              -+---------------------------+-------------------+------------------+-----------+-
              I TIMESTAMP (UTC) I IP I MODEL J CARRIER I
              -t---------------------------+-------------------+------------------+-----------+-
              l 2015-11-18 09:13:47 GMT I 128.177.161.160 I MotoE2(4G-LTE) J cricket
              I
              I 2016-02-24 05:16:49GMT166.87.75.4 I SM-N920P I Sprint I
              I 2016-03-04 16:38:59 GMT I 66.87.74.126 I SM-N920P Sprint I            J


                      -+---------------------------+-------------------+------------------+-----------+-

Because this account has been disabled as typically occurs when a repo1i to NCMEC is made (in

this instance, CyberTipline Rep01i rep01i 16915584, referenced above), it is likely that Hopkins




                                               Page 12of15
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 14 of 19




was aware at the time of his interview in July 2019 that the account had been repmied due to his

child pornography activity.

                                BACKGROUND ON DROPBOX

        27.    Dropbox is a service that allows its users to store files on Dropbox's servers.

According to Dropbox's privacy policy, at https://www.dropbox.com/privacy, in regards to

Account Information "We collect, and associate with your account, the information you provide

to us when you do things such as sign up for your account, upgrade to a paid plan, and set up two-

factor authentication (like your name, email address, phone number, payment info, and physical

address). Some of our Services let you access your accounts and your information via other service

providers." In addition, Dropbox services "are designed to make it simple for you to store your

files, documents, photos, comments, messages, and so on ("Your Stuff'), collaborate with others,

and work across multiple devices. To make that possible, we store, process, and transmit Your

Stuff as well as information related to it. This related information includes your profile information

that makes it easier to collaborate and share Your Stuff with others, as well as things like the size

of the file, the time it was uploaded, collaborators, and usage activity."

       28.     The Dropbox privacy policy fmiher provides, in regards to Usage Infmmation, "We

collect information related to how you use the Services, including actions you take in your account

(like sharing, editing, viewing, and moving files or folders)." In regards to Device Information,

the Dropbox privacy policy provides "We also collect information from and about the devices you

use to access the Services. This includes things like IP addresses, the type of browser and device

you use, the web page you visited before coming to our sites, and identifiers associated with your

devices. Your devices (depending on their settings) may also transmit location information to the

Services."



                                           Page 13of15
         Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 15 of 19




        29.     In order to create a Dropbox account, a user is required to register with an email

address. Once registered, each user is assigned a unique user id. Dropbox communicates with

users via stored email accounts on file when users access and make changes to their accounts

unless the user opts-out of those emails. To sign into the user's Dropbox account, the user enters

their email and password. Once a user has a Drop box account, they can invite other Drop box users

to access their shared folders. A shared folder is one in which more than one user has access to,

and can add, download or delete content. If a user joins another user's shared folder, the shared

folder size counts towards the first user's space limitation. If a user is invited to join another user's

folder, the invitation request is sent to the registered email account.

        30.     Once a Dropbox account is created, files may be added to the account. Any files

added to a Dropbox account will sync across all the computers, phones, and tablets where a user

installed Dropbox.

                                           CONCLUSION

        31.     Based upon the foregoing, I submit that there exists probable cause to believe that

the Dropbox account associated with the screen/user names:

       Screen Name: Johnny Hopkins
       Email Address: hoppy52 7@hotmail.com and
       ESP User Identifier: 491640145

stored at premises owned, maintained, controlled, or operated by Dropbox, contain evidence of

violations of 18 U.S.C. §§ 2252 and 2252A, and therefore respectfully request that a warrant issue

for the production of the identified Drop box account, for the search and seizure of the items more

fully described in Attachment A.

                                                     Respectfully submitted,


                                                Liadtz Q G.yi'o
                                                     Todd R. DiCaprio

                                            Page 14of15
Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 16 of 19




                                       Special Agent
                                       Federal Bureau of Investigation

Subscribed and sworn to before me on August   /~   , 2019.




                               Page 15of15
          Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 17 of 19




                                         ATTACHMENT A

    I.        Information to be disclosed by Dropbox.com (Dropbox)


         To the extent that information associated with the Dropbox account(s) associated with the

screen name/email address/user identifier:

         Screen Name: Johnny Hopkins
         Email Address: hoppy52_7@hotmail.com and
         ESP User Identifier: 491640145

is within the possession, custody, or control of Drop box, regardless of whether such information

is located within or outside of the United States, and including any messages, records, files, logs,

or information that have been deleted but are still available to Dropbox, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(±), Dropbox is required to disclose the

following information to the government for the account(s) identified above:


         a.     All records or other information regarding the identification of the account, to
                include full name, physical address, telephone numbers and other identifiers,
                records of session times and durations, the date on which the account was created,
                the length of service, the IP address used to register the account, log-in IP addresses
                associated with session times and dates, account status, e-mail addresses provided
                during registration, methods of connecting, log files, and means and source of
                payment (including any credit or bank account number);

         b.     All info1mation automatically recorded by Dropbox from a user's Device,
                including its software and all activity using the Services, to include, but not limited
                to: a utilizing device's IP address, browser type, web page visited immediately
                prior to connecting to the Dropbox website, all information searched for on the
                Dropbox website, locale preferences, identification numbers associated with
                connecting devices, infmmation regarding a user's mobile carrier, and
                configuration information;

         c.     The types of service utilized by the user;

         d.     All records or other info1mation stored by an individual using the account,
                including all files uploaded, downloaded or accessed using the Dropbox service,
                including all available metadata concerning these files;
          Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 18 of 19




         e.      All records pe1iaining to communications between Dropbox and any person
                 regarding the account, including contacts with suppmi services and records of
                 actions taken.

         f.      For each folder within this account, all umedacted records including the unique
                 user ids of each individual who created, joined or utilized the folder, by either
                 adding content or deleting content from the folder.

         g.      A complete list of all users within each folder found in this account, including every
                 user name, user identification number, corresponding email address, physical
                 address, and date the user joined Drop box,

         h.      Records of session times and durations and IP addresses associated with each of
                 these sessions for every user in each folder in this account.

         L       Telephone or instrument numbers provided to Dropbox when each of these users
                 created their accounts, and records of all devices connected to the Dropbox
                 accounts for each of the individuals accessing the folders in this account.

         J.      For each folder found in this account, all information regarding the user who
                 created the folder, the creation date, and a complete listing of all users who joined,
                 accessed, and left the folder, including the dates each joined, accessed or left the
                 folder. All infonnation regarding when, if applicable, each folder was deleted and
                 who deleted it.

         k.      For the individuals identified as users of the folders in this account, any means or
                 sources of payment for this service, including credit card and bank account
                 numbers.

         The Provider is hereby ordered to disclose and deliver the above infonnation to the

government within 14 DAYS of service of this waITant.

   II.        Information to be seized by the government


         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §2252 and 2252A, including, for each account or

identifier listed and on the warrant, information pertaining to the following matters:
        Case 6:19-mj-06133-GEB Document 1 Filed 08/16/19 Page 19 of 19




           (a) The identity of the person(s) who created, accessed, or used the user ID, including

               records that help reveal the whereabouts of such person(s).


           (b) The identity of the device or devices used to create, access, or upload content

               associated with the crimes under investigation.


           (c) Content pertaining to sexual exploitation of children and/or child pornography,

               including depictions, descriptions, hyperlinks, and communications relating to the

               access, possession, receipt, or distribution of child pornography.


           (d) The identity of the person(s) who communicated with the user ID about matters

               relating to the sexual exploitation of children and/or child pornography, including

               records that help reveal their whereabouts.


This wmTant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this WatTant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

expe1is. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed electronic

data to the custody and control of attorneys for the government and their support staff for their

independent review.
